Citation Nr: 0638541	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-25 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for chronic cervical 
syndrome with degenerative changes and fusion at C4-5 and C5-
6  (cervical spine disability), currently evaluated as 40 
percent disabling.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to May 
1954, including combat service in the Korean Conflict.  His 
decorations include the Purple Heart Medal.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied entitlement to an increased 
rating for a cervical spine disability.  The veteran 
perfected a timely appeal of this determination to the Board.

In April 2005, the veteran and his friend testified at a 
hearing conducted before the undersigned Veterans Law Judge 
at the local regional office. 

In October 2005, the Board remanded this matter for further 
development and adjudication.  In that decision, the Board 
noted that, in his testimony before the Board, the veteran 
requested an earlier effective date for his service-connected 
cervical spine disability.  Because the claim had not yet 
been reviewed, it was referred to the RO for appropriate 
action.


FINDINGS OF FACT

The veteran's cervical spine disability is not productive of 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain, or
unfavorable ankylosis of the entire thoracolumbar spine, 
unfavorable ankylosis of the entire spine, or incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for chronic cervical syndrome with degenerative changes and 
fusion at C4-5 and C5-6 have not been met.  38 U.S.C.A. 
§§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a; Diagnostic Codes 5290, 5293 (2002), Diagnostic 
Code 5293 (2003), Diagnostic Codes 5237, 5243 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in February 2004 and October 2005, 
the veteran was furnished notice of the type of evidence 
needed in order to substantiate his claim for an increased 
rating, as well as the type of evidence VA would assist him 
in obtaining.  The veteran was informed of his responsibility 
to identify, or submit directly to VA medical evidence that 
shows that the veteran's service-connected disabilities had 
gotten worse.  The veteran was told that this evidence is 
usually shown by recent (preferably within the last twelve 
months) medical records.  And the veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claim.  In addition, the RO advised the 
veteran and his representative of the basic law and 
regulations governing the claim, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claim.  The RO also provided the 
veteran and his representative with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the veteran's claims, and also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claim 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
July 2006 Supplemental Statement of the Case, and prior to 
the transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case also applies to the matter at hand.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, however, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, supra.   In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

 The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service medical records, VA examination 
reports, the veteran's testimony before the Board, and 
statements submitted by the veteran and his representative in 
support of his claim.  In addition, the Board notes that this 
matter has been previously remanded for additional 
development to include affording the veteran an opportunity 
to be examined in connection with his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  In addition, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In this case, the veteran's cervical spine disability is 
currently evaluated as 40 percent disabling under Diagnostic 
Code 5293.  Here, the Board notes that both the prior and 
revised Diagnostic Codes applicable to the veteran's back 
condition will be reviewed in connection with his claim.  As 
such, the Board will quickly outline the relevant criteria 
below.

Diagnostic Code 5290, in effect until September 26, 2003, 
provides a 10 percent rating for limitation of motion of the 
cervical spine manifested by slight limitation of motion, and 
a 20 percent rating for moderate limitation of motion.  A 
maximum 30 percent evaluation requires severe limitation of 
motion.

The veteran's disability may also be evaluated under 
Diagnostic Code 5293, which was in effect prior to September 
23, 2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the 
disability is mild; a 20 percent evaluation is warranted 
where the disability is moderate with recurring attacks; a 40 
percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief; and a 
60 percent evaluation is warranted where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003) the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

Finally, effective September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These later revisions provide a general new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  Under these new regulations, intervertebral disc 
syndrome, renumbered as Diagnostic Code 5243, may be 
evaluated under this new general rating formula after 
September 2003 or under the rating criteria for 
incapacitating episodes made effective September 23, 2002, as 
set forth above.

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

The medical evidence related to the veteran's cervical spine 
consists post-service treatment records and two VA 
examinations dated in July 2003 and April 2006.

In the July 2003 VA examination, the veteran reported a long 
history of pain and spasm in the right side of the neck for 
which he underwent surgery in 1988 or 1989.  Upon 
examination, the veteran was noted to have spasm involving 
the neck, upper extremities, and trunk.  Range of motion 
testing revealed right and left lateral rotation of 10 
degrees, 20 degrees flexion, and 0 degrees extension.  The 
veteran was found to have bilateral paracervical tenderness.  
Neurological testing revealed pain and intact right and left 
upper reflexes.  There was sensation to light touch in both 
upper extremities. The veteran was diagnosed with chronic 
cervical syndrome with degenerative changes, postoperative 
fusion of C4-5 and C5-6.  The examiner also noted that the 
veteran reported intense flare-ups of pain within the last 
year that practically incapacitated him and confined him to 
bed for up to several days at a time.

The veteran was again examined by VA in April 2006.  The 
examiner indicated that the veteran's claims file was 
reviewed and the veteran's medical history was noted in the 
report.  The examiner indicated that the veteran reported 
pain constantly in the back and right side of the neck, 
described as a gripping and lock-up sensation.  The veteran 
reported that the pain radiated into the right arm, forearm, 
and hand, but did not radiate into the left arm.  The 
examiner indicated that the veteran was taking medication for 
muscle spasm.  The veteran also reported flare-ups daily with 
any kind of activity or walking or raising of the right arm.  
During flare-ups, the veteran stated that he has increased 
pain and says it may last three or four days.  The veteran 
denied bedrest recommended by a physician or going into the 
emergency room.  The examiner also indicated that the veteran 
has numbness in the right upper extremity and left hand, 
right more than left.  The veteran was not found to have 
incontinence of the bowel or bladder.  Upon examination, the 
examiner noted tenderness in the back of the neck and also 
muscle tightness into the back of the neck into the 
shoulders, right more than left.  Range of motion of the 
cervical spine was 15 degrees forward flexion, 0 degrees 
extension, left lateral flexion of 20 degrees, right lateral 
flexion of 10 degrees, left lateral rotation of 10 degrees, 
and right lateral rotation of 15 degrees.  The examiner noted 
pain on motion, but no additional limitation of motion with 
repetitive use.  Upon neurological examination, the examiner 
noted decreased pinprick sensation in the right upper and 
lower extremities but not in any dermatomal pattern.  No 
muscle atrophy was indicated and deep tendon reflexes of the 
upper extremities were noted to be 0 to 1.  The veteran was 
diagnosed with chronic cervical syndrome with degenerative 
changes and fusion at C4-5 and C5-6.  The veteran was also 
noted to have radicular symptoms in the right upper 
extremity.  

Based on the medical evidence set forth above, the Board 
concludes that an evaluation in excess of 40 percent for the 
veteran's cervical spine disability is not warranted.  

In this case, the Board notes that a 30 percent evaluation is 
the maximum rating available under the former Diagnostic Code 
5290.  

A higher evaluation is available under the former Diagnostic 
Code 5293 where the disability is pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and with little intermittent pain.  In 
this case, the veteran was noted to have radicular symptoms 
consisting of pain in his neck and right upper extremity, 
with muscle spasm and flare-ups depending on the activity.  
The veteran also reported numbness in his right upper 
extremity.  Upon examination, the veteran was noted to have 
tenderness in the neck and pain on motion.  Muscle spasm was 
indicated only depending on activity, and the veteran's 
neurologic findings were indicated to be decreased pinprick.  
These symptoms do not rise to the level contemplated in the 
former Diagnostic Code 5293 for a higher evaluation. 

In order to warrant a higher evaluation for intervertebral 
disc syndrome set out in Diagnostic Code 5293, effective 
September 23, 2002, the veteran's back condition must have 
been productive of incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Here, although the veteran indicated that he treats his 
condition with bedrest, the veteran stated that he had not 
been prescribed bedrest by a physician. 

And finally, in order to warrant a higher evaluation under 
the new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, a higher evaluation 
will be awarded where there is unfavorable ankylosis of the 
entire thoracolumbar spine, or unfavorable ankylosis of the 
entire spine.  The evidence in this case does not support a 
higher evaluation on this basis.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran had complaints of pain and 
reports of flare-ups causing limitations caused by such pain, 
as noted above, the test results reported above take into 
account the limitation of motion caused by such pain.  The 
April 2006 VA examiner noted that there was pain on range of 
motion testing, and also indicated that there was no 
additional limitation of motion with repetitive use.  
Therefore, the Board holds that an evaluation in excess of 10 
percent in consideration of DeLuca and applicable VA code 
provisions is not warranted.  See also 38 C.F.R. § 4.7.

The above determinations are based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
higher evaluations on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  There is no indication that the veteran's 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Further, there is no indication from the record that the 
disability has have required frequent periods of 
hospitalization, and the application of the regular schedular 
standards have not otherwise been rendered impractical.  In 
the absence of evidence of these factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
chronic cervical syndrome with degenerative changes and 
fusion at C4-5 and C5-6 is denied.




______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


